           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

JARRELL TERRY                                                PLAINTIFF
ADC #149998

v.                     No. 1:18-cv-81-DPM-BD

SAMUEL F. GUILTNER, Corporal,
North Central Unit; WALKER, Corporal,
North Central Unit; CODY GARRIS,
Disciplinary Hearing Clerk, North
Central Unit; STEPHEN WILLIAMS,
Warden, North Central Unit; TERRIE
L. BANNISTER, Disciplinary Hearing
Officer, Arkansas Department of
Correction; RAYMOND NAYLOR,
Disciplinary Hearing Officer, ADC;
and WENDY KELLEY, Director, ADC                          DEFENDANTS

                                  ORDER
     1. On de nova review, the Court adopts Magistrate Judge Deere's
partial recommendation, NQ 5, as supplemented and overrules Terry's
objections, NQ 8.   FED.   R. Crv. P. 72(b)(3). The supplement: The facts
alleged in Terry's complaint don't support a conspiracy claim under
§ 1985 or § 1986.    Rouse v. Benson, 193 F.3d 936, 943 (8th Cir. 1999).
And his complaint doesn't allege the type of deliberate indifference or
tacit authorization required to hold Warden Williams or Director
Kelley liable based on their supervisory positions.     Tlamka v. Serrell,
244 F.3d 628, 635 (8th Cir. 2001).
     2. Terry's excessive force claim against Guiltner and Walker goes
forward.     All other claims and Defendants are dismissed without
prejudice.
     3. The Court directs the Clerk to send Terry copies of his in forma
pauperis application and complaint, NQ 1 & NQ 2, with a copy of this
Order.
     So Ordered.


                                 D.P. Marshall Jr.
                                 United States District Judge




                                  -2-
